UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 1018 Dreyfus Funds, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2012-June 30, 2013 Item 1. Proxy Voting Record Dreyfus Funds, Inc. Dreyfus Mid-Cap Growth Fund AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: JUN 11, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Samuel T. Byrne For Against Management 1b Elect Director Dwight D. Churchill For For Management 1c Elect Director Sean M. Healey For For Management 1d Elect Director Harold J. Meyerman For Against Management 1e Elect Director William J. Nutt For For Management 1f Elect Director Tracy P. Palandjian For For Management 1g Elect Director Rita M. Rodriguez For For Management 1h Elect Director Patrick T. Ryan For Against Management 1i Elect Director Jide J. Zeitlin For Against Management 2 Approve Restricted Stock Plan For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management AKAMAI TECHNOLOGIES, INC. Ticker: AKAM Security ID: 00971T101 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pamela J. Craig For Against Management 1.2 Elect Director F. Thomson Leighton For Against Management 1.3 Elect Director Paul Sagan For Against Management 1.4 Elect Director Naomi O. Seligman For Against Management 2 Approve Omnibus Stock Plan For For Management 3a Declassify the Board of Directors For For Management 3b Amend Certificate of Incorporation to For For Management Provide Directors May be Removed With or Without Cause 3c Reduce Supermajority Vote Requirement For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 5 Ratify Auditors For For Management ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 06, 2013 Meeting Type: Annual Record Date: MAR 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For Withhold Management 1.2 Elect Director Max Link For Withhold Management 1.3 Elect Director William R. Keller For Withhold Management 1.4 Elect Director Joseph A. Madri For Withhold Management 1.5 Elect Director Larry L. Mathis For Withhold Management 1.6 Elect Director R. Douglas Norby For Withhold Management 1.7 Elect Director Alvin S. Parven For Withhold Management 1.8 Elect Director Andreas Rummelt For Withhold Management 1.9 Elect Director Ann M. Veneman For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management AMERISOURCEBERGEN CORPORATION Ticker: ABC Security ID: 03073E105 Meeting Date: FEB 28, 2013 Meeting Type: Annual Record Date: JAN 02, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Steven H. Collis For For Management 1.2 Elect Director Douglas R. Conant For For Management 1.3 Elect Director Richard W. Gochnauer For For Management 1.4 Elect Director Richard C. Gozon For Against Management 1.5 Elect Director Edward E. Hagenlocker For Against Management 1.6 Elect Director Kathleen W. Hyle For For Management 1.7 Elect Director Michael J. Long For Against Management 1.8 Elect Director Henry W. McGee For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation AMETEK, INC. Ticker: AME Security ID: 031100100 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruby R. Chandy For For Management 1.2 Elect Director Charles D. Klein For Withhold Management 1.3 Elect Director Steven W. Kohlhagen For Withhold Management 2 Increase Authorized Common Stock For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management AVALONBAY COMMUNITIES, INC. Ticker: AVB Security ID: 053484101 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Glyn F. Aeppel For For Management 1.2 Elect Director Alan B. Buckelew For For Management 1.3 Elect Director Bruce A. Choate For For Management 1.4 Elect Director John J. Healy, Jr. For For Management 1.5 Elect Director Timothy J. Naughton For For Management 1.6 Elect Director Lance R. Primis For For Management 1.7 Elect Director Peter S. Rummell For For Management 1.8 Elect Director H. Jay Sarles For For Management 1.9 Elect Director W. Edward Walter For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Increase Authorized Common Stock For For Management BOSTON PROPERTIES, INC. Ticker: BXP Security ID: 101121101 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Zoe Baird Budinger For Against Management 1.2 Elect Director Carol B. Einiger For Against Management 1.3 Elect Director Jacob A. Frenkel For Against Management 1.4 Elect Director Joel I. Klein For For Management 1.5 Elect Director Douglas T. Linde For Against Management 1.6 Elect Director Matthew J. Lustig For Against Management 1.7 Elect Director Alan J. Patricof For Against Management 1.8 Elect Director Owen D. Thomas For For Management 1.9 Elect Director Martin Turchin For Against Management 1.10 Elect Director David A. Twardock For Against Management 1.11 Elect Director Mortimer B. Zuckerman For Against Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 08, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James T. Hackett For For Management 1.2 Elect Director Michael E. Patrick For For Management 1.3 Elect Director Jon Erik Reinhardsen For For Management 1.4 Elect Director Bruce W. Wilkinson For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For For Management CATALYST HEALTH SOLUTIONS, INC. Ticker: CHSI Security ID: 14888B103 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Advisory Vote on Golden Parachutes For For Management 3 Adjourn Meeting For For Management CATAMARAN CORPORATION Ticker: CTRX Security ID: 148887102 Meeting Date: MAY 14, 2013 Meeting Type: Annual/Special Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Mark A. Thierer For For Management 1.2 Elect Director Peter J. Bensen For Withhold Management 1.3 Elect Director Steven Cosler For For Management 1.4 Elect Director William J. Davis For For Management 1.5 Elect Director Steven B. Epstein For For Management 1.6 Elect Director Betsy D. Holden For For Management 1.7 Elect Director Karen L. Katen For For Management 1.8 Elect Director Harry M. Kraemer For For Management 1.9 Elect Director Anthony Masso For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration CITRIX SYSTEMS, INC. Ticker: CTXS Security ID: 177376100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Mark B. Templeton For Against Management 1b Elect Director Stephen M. Dow For Against Management 1c Elect Director Godfrey R. Sullivan For Against Management 2 Amend Omnibus Stock Plan For For Management 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CONCHO RESOURCES INC. Ticker: CXO Security ID: 20605P101 Meeting Date: JUN 06, 2013 Meeting Type: Annual Record Date: APR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary A. Merriman For Withhold Management 1.2 Elect Director Ray M. Poage For For Management 1.3 Elect Director A. Wellford Tabor For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation CUBIST PHARMACEUTICALS, INC. Ticker: CBST Security ID: 229678107 Meeting Date: JUN 12, 2013 Meeting Type: Annual Record Date: APR 16, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael Bonney For For Management 1.2 Elect Director Mark Corrigan For For Management 1.3 Elect Director Alison Lawton For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Adopt Majority Voting for Uncontested For For Management Election of Directors 4 Amend Bylaws to Make Changes Related For For Management to Cubist's Recent Separation of the Roles of Chief Executive Officer and President 5 Amend Bylaws Regarding the Conduct of For For Management Stockholder Meetings 6 Amend the Charter to Give the CEO For For Management Authority to Call Special Meetings 7 Ratify Auditors For For Management DIGITAL REALTY TRUST, INC. Ticker: DLR Security ID: 253868103 Meeting Date: MAY 01, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1A Elect Director Dennis E. Singleton For Against Management 1B Elect Director Michael F. Foust For For Management 1C Elect Director Laurence A. Chapman For For Management 1D Elect Director Kathleen Earley For Against Management 1E Elect Director Ruann F. Ernst For Against Management 1F Elect Director Kevin J. Kennedy For For Management 1G Elect Director William G. LaPerch For For Management 1H Elect Director Robert H. Zerbst For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation DOVER CORPORATION Ticker: DOV Security ID: 260003108 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director David H. Benson For For Management 1b Elect Director Robert W. Cremin For For Management 1c Elect Director Jean-Pierre M. Ergas For For Management 1d Elect Director Peter T. Francis For For Management 1e Elect Director Kristiane C. Graham For For Management 1f Elect Director M.F. Johnston For For Management 1g Elect Director Robert A. Livingston For For Management 1h Elect Director Richard K. Lochridge For For Management 1i Elect Director Bernard G. Rethore For For Management 1j Elect Director Michael B. Stubbs For For Management 1k Elect Director Stephen M. Todd For For Management 1l Elect Director Stephen K. Wagner For For Management 1m Elect Director Mary A. Winston For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Reduce Supermajority Vote Requirement Against For Shareholder DR PEPPER SNAPPLE GROUP, INC. Ticker: DPS Security ID: 26138E109 Meeting Date: MAY 16, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John L. Adams For For Management 1.2 Elect Director Ronald G. Rogers For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Amend Executive Incentive Bonus Plan For For Management ELECTRONIC ARTS INC. Ticker: EA Security ID: 285512109 Meeting Date: JUL 26, 2012 Meeting Type: Annual Record Date: JUN 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Leonard S. Coleman For For Management 2 Elect Director Jay C. Hoag For Against Management 3 Elect Director Jeffrey T. Huber For For Management 4 Elect Director Geraldine B. Laybourne For Against Management 5 Elect Director Gregory B. Maffei For For Management 6 Elect Director Vivek Paul For Against Management 7 Elect Director Lawrence F. Probst, III For For Management 8 Elect Director John S. Riccitiello For For Management 9 Elect Director Richard A. Simonson For For Management 10 Elect Director Luis A. Ubinas For For Management 11 Amend Omnibus Stock Plan For For Management 12 Approve Executive Incentive Bonus Plan For For Management 13 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 14 Ratify Auditors For For Management F5 NETWORKS, INC. Ticker: FFIV Security ID: 315616102 Meeting Date: MAR 13, 2013 Meeting Type: Annual Record Date: JAN 07, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Michael Dreyer For For Management 1b Elect Director Sandra Bergeron For For Management 1c Elect Director Deborah L. Bevier For Withhold Management 1d Elect Director Alan J. Higginson For Withhold Management 1e Elect Director John McAdam For For Management 1f Elect Director Stephen Smith For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Declassify the Board of Directors For For Management FIDELITY NATIONAL FINANCIAL, INC. Ticker: FNF Security ID: 31620R105 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel D. (Ron) Lane For For Management 1.2 Elect Director Richard N. Massey For For Management 1.3 Elect Director John D. Rood For For Management 1.4 Elect Director Cary H. Thompson For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Omnibus Stock Plan For For Management 4 Provide Right to Act by Written Consent For For Management 5 Reduce Supermajority Vote Requirement For For Management 6 Ratify Auditors For For Management FIRST REPUBLIC BANK Ticker: FRC Security ID: 33616C100 Meeting Date: MAY 14, 2013 Meeting Type: Annual Record Date: MAR 18, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Herbert, II For For Management 1.2 Elect Director Katherine August-deWilde For For Management 1.3 Elect Director Thomas J. Barrack, Jr. For For Management 1.4 Elect Director Frank J. Fahrenkopf, Jr. For For Management 1.5 Elect Director William E. Ford For Withhold Management 1.6 Elect Director L. Martin Gibbs For For Management 1.7 Elect Director Sandra R. Hernandez For For Management 1.8 Elect Director Pamela J. Joyner For For Management 1.9 Elect Director Reynold Levy For For Management 1.10 Elect Director Jody S. Lindell For For Management 1.11 Elect Director George G.C. Parker For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation FORTUNE BRANDS HOME & SECURITY, INC. Ticker: FBHS Security ID: 34964C106 Meeting Date: APR 29, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Richard A. Goldstein For Against Management 1b Elect Director Christopher J. Klein For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Approve Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management FOSSIL, INC. Ticker: FOSL Security ID: 349882100 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Elaine Agather For For Management 1.2 Elect Director Jeffrey N. Boyer For For Management 1.3 Elect Director Kosta N. Kartsotis For For Management 1.4 Elect Director Diane L. Neal For For Management 1.5 Elect Director Thomas M. Nealon For For Management 1.6 Elect Director Mark D. Quick For For Management 1.7 Elect Director Elysia Holt Ragusa For For Management 1.8 Elect Director Jal S. Shroff For For Management 1.9 Elect Director James E. Skinner For For Management 1.10 Elect Director James M. Zimmerman For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Change Company Name to Fossil Group, For For Management Inc. 5 Report on Supply Chain Environmental Against Against Shareholder Management FOSTER WHEELER AG Ticker: FWLT Security ID: H27178104 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Steven J. Demetriou as Director For For Management 1.2 Elect John M. Malcolm as Director For For Management 1.3 Elect Stephanie S. Newby as Director For For Management 2 Ratify PricewaterhouseCoopers AG as For For Management Auditors 3 Ratify BDO AG as Special Auditor For For Management 4 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm 5 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 6 Accept Financial Statements and For For Management Statutory Reports 7 Approve Discharge of Board and Senior For For Management Management 8 Approve CHF 1.56 Million Ordinary For For Management Capital Increase 9 Approve CHF 12,778,287 Reduction in For For Management Share Capital via Cancellation of Repurchased Shares 10 Amend Omnibus Stock Plan For For Management 11 Broadridge note: IN THE EVENT For Abstain Management COUNTERPROPOSALS, ALTERATIONS OR AMENDMENTS OF THE AGENDA ITEMS OR OTHER MATTERS ARE RAISED AT THE EXTRAORDINARY GENERAL MEETING, I INSTRUCT THE APPOINTED PROXIES TO VOTE AS FOLLOWS GNC HOLDINGS, INC. Ticker: GNC Security ID: 36191G107 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Philip E. Mallott For For Management 1.2 Elect Director C. Scott O'Hara For For Management 1.3 Elect Director Richard J. Wallace For For Management 2 Eliminate Class of Common Stock For For Management 3 Establish Range For Board Size For For Management 4 Declassify the Board of Directors For For Management 5 Amendment to Delete Various Provisions For For Management Related to the Company's Former 'Sponsors' which are Now Inapplicable 6 Provide Right to Act by Written Consent For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HARMAN INTERNATIONAL INDUSTRIES, INCORPORATED Ticker: HAR Security ID: 413086109 Meeting Date: DEC 05, 2012 Meeting Type: Annual Record Date: OCT 08, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jiren Liu For For Management 1b Elect Director Edward H. Meyer For Against Management 1c Elect Director Dinesh C. Paliwal For For Management 1d Elect Director Hellene S. Runtagh For Against Management 1e Elect Director Frank Sklarsky For For Management 1f Elect Director Gary G. Steel For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation HCP, INC. Ticker: HCP Security ID: 40414L109 Meeting Date: APR 25, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director James F. Flaherty, III For For Management 1b Elect Director Christine N. Garvey For For Management 1c Elect Director David B. Henry For For Management 1d Elect Director Lauralee E. Martin For For Management 1e Elect Director Michael D. McKee For For Management 1f Elect Director Peter L. Rhein For For Management 1g Elect Director Kenneth B. Roath For For Management 1h Elect Director Joseph P. Sullivan For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation HOLOGIC, INC. Ticker: HOLX Security ID: 436440101 Meeting Date: MAR 11, 2013 Meeting Type: Annual Record Date: JAN 11, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David R. LaVance, Jr. For Withhold Management 1.2 Elect Director Robert A. Cascella For For Management 1.3 Elect Director Glenn P. Muir For For Management 1.4 Elect Director Sally W. Crawford For Withhold Management 1.5 Elect Director Nancy L. Leaming For Withhold Management 1.6 Elect Director Lawrence M. Levy For For Management 1.7 Elect Director Christiana Stamoulis For For Management 1.8 Elect Director Elaine S. Ullian For Withhold Management 1.9 Elect Director Wayne Wilson For Withhold Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Ratify Auditors For For Management JACOBS ENGINEERING GROUP INC. Ticker: JEC Security ID: 469814107 Meeting Date: JAN 24, 2013 Meeting Type: Annual Record Date: DEC 03, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Robert C. Davidson, Jr. For For Management 1b Elect Director Ralph E. Eberhart For For Management 1c Elect Director Edward V. Fritzky For For Management 1d Elect Director Christopher M.T. For For Management Thompson 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Declassify the Board of Directors Against For Shareholder JAZZ PHARMACEUTICALS PLC Ticker: JAZZ Security ID: G50871105 Meeting Date: JUL 27, 2012 Meeting Type: Annual Record Date: MAY 25, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth W. O'Keefe For For Management 2 Elect Director Alan M. Sebulsky For For Management 3 Elect Director Catherine A. Sohn For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years JUNIPER NETWORKS, INC. Ticker: JNPR Security ID: 48203R104 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Pradeep Sindhu For Withhold Management 1.2 Elect Director Robert M. Calderoni For Withhold Management 1.3 Elect Director William F. Meehan For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation MCDERMOTT INTERNATIONAL, INC. Ticker: MDR Security ID: 580037109 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bookout, III For For Management 1.2 Elect Director Roger A. Brown For For Management 1.3 Elect Director Stephen G. Hanks For For Management 1.4 Elect Director Stephen M. Johnson For For Management 1.5 Elect Director D. Bradley McWilliams For For Management 1.6 Elect Director William H. Schumann, For For Management III 1.7 Elect Director Mary L. Shafer-Malicki For For Management 1.8 Elect Director David A. Trice For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management MEDNAX, INC. Ticker: MD Security ID: 58502B106 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cesar L. Alvarez For For Management 1.2 Elect Director Waldemar A. Carlo For For Management 1.3 Elect Director Michael B. Fernandez For For Management 1.4 Elect Director Roger K. Freeman For For Management 1.5 Elect Director Paul G. Gabos For For Management 1.6 Elect Director Pascal J. Goldschmidt For For Management 1.7 Elect Director Manuel Kadre For For Management 1.8 Elect Director Roger J. Medel For For Management 1.9 Elect Director Donna E. Shalala For For Management 1.10 Elect Director Enrique J. Sosa For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation MID-AMERICA APARTMENT COMMUNITIES, INC. Ticker: MAA Security ID: 59522J103 Meeting Date: MAY 21, 2013 Meeting Type: Annual Record Date: MAR 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director H. Eric Bolton, Jr. For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director Ralph Horn For Withhold Management 1.4 Elect Director Philip W. Norwood For Withhold Management 1.5 Elect Director W. Reid Sanders For For Management 1.6 Elect Director William B. Sansom For Withhold Management 1.7 Elect Director Gary Shorb For For Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management MYLAN INC. Ticker: MYL Security ID: 628530107 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAR 22, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Heather Bresch For For Management 1.2 Elect Director Wendy Cameron For For Management 1.3 Elect Director Robert J. Cindrich For For Management 1.4 Elect Director Robert J. Coury For For Management 1.5 Elect Director Neil Dimick For For Management 1.6 Elect Director Melina Higgins For For Management 1.7 Elect Director Douglas J. Leech For For Management 1.8 Elect Director Rajiv Malik For For Management 1.9 Elect Director Joseph C. Maroon For For Management 1.10 Elect Director Mark W. Parrish For For Management 1.11 Elect Director Rodney L. Piatt For For Management 1.12 Elect Director C.B. Todd For For Management 1.13 Elect Director Randall L. (Pete) For For Management Vanderveen 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder NUANCE COMMUNICATIONS, INC. Ticker: NUAN Security ID: 67020Y100 Meeting Date: JAN 25, 2013 Meeting Type: Annual Record Date: DEC 04, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Paul A. Ricci For For Management 1b Elect Director Robert G. Teresi For For Management 1c Elect Director Robert J. Frankenberg For For Management 1d Elect Director Katharine A. Martin For For Management 1e Elect Director Patrick T. Hackett For For Management 1f Elect Director William H. Janeway For For Management 1g Elect Director Mark B. Myers For For Management 1h Elect Director Philip J. Quigley For For Management 1i Elect Director Mark R. Laret For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management ONYX PHARMACEUTICALS, INC. Ticker: ONXX Security ID: 683399109 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: APR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Corinne H. Nevinny For For Management 1.2 Elect Director Thomas G. Wiggans For Withhold Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Amend Qualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 6 Ratify Auditors For For Management PERRIGO COMPANY Ticker: PRGO Security ID: 714290103 Meeting Date: NOV 06, 2012 Meeting Type: Annual Record Date: SEP 07, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary M. Cohen For For Management 1.2 Elect Director David T. Gibbons For For Management 1.3 Elect Director Ran Gottfried For Withhold Management 1.4 Elect Director Ellen R. Hoffing For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management PROSPERITY BANCSHARES, INC. Ticker: PB Security ID: 743606105 Meeting Date: APR 16, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leah Henderson For Withhold Management 1.2 Elect Director Ned S. Holmes For Withhold Management 1.3 Elect Director David Zalman For For Management 1.4 Elect Director W.R. Collier For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation QEP RESOURCES, INC. Ticker: QEP Security ID: 74733V100 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Julie A. Dill For For Management 1.2 Elect Director L. Richard Flury For Withhold Management 1.3 Elect Director M.W. Scoggins For Withhold Management 1.4 Elect Director Robert E. McKee, III For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Declassify the Board of Directors For For Management 5 Require Independent Board Chairman Against Against Shareholder RACKSPACE HOSTING, INC. Ticker: RAX Security ID: 750086100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 08, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. Lanham Napier For For Management 1.2 Elect Director George J. Still, Jr. For Against Management 1.3 Elect Director Michael Sam Gilliland For Against Management 2 Ratify Auditors For For Management RELIANCE STEEL & ALUMINUM CO. Ticker: RS Security ID: 759509102 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sarah J. Anderson For For Management 1.2 Elect Director John G. Figueroa For For Management 1.3 Elect Director Thomas W. Gimbel For For Management 1.4 Elect Director David H. Hannah For For Management 1.5 Elect Director Douglas M. Hayes For For Management 1.6 Elect Director Mark V. Kaminski For For Management 1.7 Elect Director Gregg J. Mollins For For Management 1.8 Elect Director Andrew G. Sharkey, III For For Management 1.9 Elect Director Leslie A. Waite For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Require Independent Board Chairman Against Against Shareholder 5 Ratify Auditors For For Management RENT-A-CENTER, INC. Ticker: RCII Security ID: 76009N100 Meeting Date: MAY 09, 2013 Meeting Type: Annual Record Date: MAR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1. Elect Director Mitchell E. Fadel For For Management 1.2 Elect Director Paula Stern, Ph.D. For Against Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ROPER INDUSTRIES, INC. Ticker: ROP Security ID: 776696106 Meeting Date: MAY 24, 2013 Meeting Type: Annual Record Date: APR 12, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Devonshire For Withhold Management 1.2 Elect Director John F. Fort, III For Withhold Management 1.3 Elect Director Brian D. Jellison For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Declassify the Board of Directors For For Management 4 Ratify Auditors For For Management SALIX PHARMACEUTICALS, LTD. Ticker: SLXP Security ID: 795435106 Meeting Date: JUN 13, 2013 Meeting Type: Annual Record Date: APR 19, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Chappell For Withhold Management 1.2 Elect Director Thomas W. D'Alonzo For Withhold Management 1.3 Elect Director William P. Keane For Withhold Management 1.4 Elect Director Carolyn J. Logan For For Management 1.5 Elect Director Mark A. Sirgo For Withhold Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation STARWOOD HOTELS & RESORTS WORLDWIDE, INC. Ticker: HOT Security ID: 85590A401 Meeting Date: MAY 30, 2013 Meeting Type: Annual Record Date: APR 03, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Frits van Paasschen For For Management 1.2 Elect Director Bruce W. Duncan For For Management 1.3 Elect Director Adam M. Aron For For Management 1.4 Elect Director Charlene Barshefsky For For Management 1.5 Elect Director Thomas E. Clarke For For Management 1.6 Elect Director Clayton C. Daley, Jr. For For Management 1.7 Elect Director Lizanne Galbreath For For Management 1.8 Elect Director Eric Hippeau For For Management 1.9 Elect Director Aylwin B. Lewis For For Management 1.10 Elect Director Stephen R. Quazzo For For Management 1.11 Elect Director Thomas O. Ryder For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Approve Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management SXC HEALTH SOLUTIONS CORP. Ticker: SXCI Security ID: 78505P100 Meeting Date: JUL 02, 2012 Meeting Type: Special Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Amend Omnibus Stock Plan For For Management 3 Change Company Name to Catamaran For For Management Corporation 4 Adjourn Meeting For For Management SYNOPSYS, INC. Ticker: SNPS Security ID: 871607107 Meeting Date: APR 03, 2013 Meeting Type: Annual Record Date: FEB 04, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Aart J. de Geus For For Management 1.2 Elect Director Chi-Foon Chan For For Management 1.3 Elect Director Alfred Castino For For Management 1.4 Elect Director Bruce R. Chizen For For Management 1.5 Elect Director Deborah A. Coleman For For Management 1.6 Elect Director Chrysostomos L. 'Max' For For Management Nikias 1.7 Elect Director John G. Schwarz For For Management 1.8 Elect Director Roy Vallee For For Management 1.9 Elect Director Steven C. Walske For For Management 2 Amend Omnibus Stock Plan For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Ratify Auditors For For Management THE INTERPUBLIC GROUP OF COMPANIES, INC. Ticker: IPG Security ID: 460690100 Meeting Date: MAY 23, 2013 Meeting Type: Annual Record Date: MAR 27, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jocelyn Carter-Miller For For Management 1.2 Elect Director Jill M. Considine For For Management 1.3 Elect Director Richard A. Goldstein For For Management 1.4 Elect Director Mary J. Steele Guilfoile For For Management 1.5 Elect Director H. John Greeniaus For For Management 1.6 Elect Director Dawn Hudson For For Management 1.7 Elect Director William T. Kerr For For Management 1.8 Elect Director Michael I. Roth For For Management 1.9 Elect Director David M. Thomas For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Prepare Employment Diversity Report Against Against Shareholder 5 Pro-rata Vesting of Equity Awards Against For Shareholder TOTAL SYSTEM SERVICES, INC. Ticker: TSS Security ID: 891906109 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 20, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director James H. Blanchard For For Management 1.2 Elect Director Richard Y. Bradley For For Management 1.3 Elect Director Kriss Cloninger III For For Management 1.4 Elect Director Walter W. Driver, Jr. For For Management 1.5 Elect Director Gardiner W. Garrard, Jr. For For Management 1.6 Elect Director Sidney E. Harris For For Management 1.7 Elect Director Mason H. Lampton For For Management 1.8 Elect Director H. Lynn Page For For Management 1.9 Elect Director Philip W. Tomlinson For For Management 1.10 Elect Director John T. Turner For For Management 1.11 Elect Director Richard W. Ussery For For Management 1.12 Elect Director M. Troy Woods For For Management 1.13 Elect Director James D. Yancey For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation TRIUMPH GROUP, INC. Ticker: TGI Security ID: 896818101 Meeting Date: JUL 19, 2012 Meeting Type: Annual Record Date: MAY 31, 2012 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Paul Bourgon For For Management 1.2 Elect Director Elmer L. Doty For For Management 1.3 Elect Director Ralph E. Eberhart For For Management 1.4 Elect Director Jeffry D. Frisby For For Management 1.5 Elect Director Richard C. Gozon For Withhold Management 1.6 Elect Director Richard C. Ill For For Management 1.7 Elect Director Adam J. Palmer For Withhold Management 1.8 Elect Director Joseph M. Silvestri For For Management 1.9 Elect Director George Simpson For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Eliminate Cumulative Voting For For Management 4 Ratify Auditors For For Management UNDER ARMOUR, INC. Ticker: UA Security ID: 904311107 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: FEB 28, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kevin A. Plank For For Management 1.2 Elect Director Byron K. Adams, Jr. For For Management 1.3 Elect Director Douglas E. Coltharp For For Management 1.4 Elect Director Anthony W. Deering For For Management 1.5 Elect Director A.B. Krongard For For Management 1.6 Elect Director William R. McDermott For For Management 1.7 Elect Director Eric T. Olson For For Management 1.8 Elect Director Brenda Piper For For Management 1.9 Elect Director Harvey L. Sanders For For Management 1.10 Elect Director Thomas J. Sippel For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Amend Executive Incentive Bonus Plan For For Management 4 Ratify Auditors For For Management UNIVERSAL HEALTH SERVICES, INC. Ticker: UHS Security ID: 913903100 Meeting Date: MAY 15, 2013 Meeting Type: Annual Record Date: MAR 21, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert H. Hotz For Withhold Management URBAN OUTFITTERS, INC. Ticker: URBN Security ID: 917047102 Meeting Date: MAY 28, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Scott A. Belair For For Management 1.2 Elect Director Robert H. Strouse For For Management 1.3 Elect Director Margaret A. Hayne For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Eliminate Cumulative Voting and Adopt For For Management Majority Vote Standard 4 Ratify Auditors For For Management 5 Require Independent Board Chairman Against For Shareholder 6 Adopt Policy and Report on Board Against Against Shareholder Diversity VALERO ENERGY CORPORATION Ticker: VLO Security ID: 91913Y100 Meeting Date: MAY 02, 2013 Meeting Type: Annual Record Date: MAR 05, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jerry D. Choate For For Management 1b Elect Director Ruben M. Escobedo For For Management 1c Elect Director William R. Klesse For For Management 1d Elect Director Deborah P. Majoras For For Management 1e Elect Director Bob Marbut For For Management 1f Elect Director Donald L. Nickles For For Management 1g Elect Director Philip J. Pfeiffer For For Management 1h Elect Director Robert A. Profusek For For Management 1i Elect Director Susan Kaufman Purcell For For Management 1j Elect Director Stephen M. Waters For For Management 1k Elect Director Randall J. Weisenburger For For Management 1l Elect Director Rayford Wilkins, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 4 Report on Political Contributions and Against Against Shareholder Lobbying Expenditures VANTIV, INC. Ticker: VNTV Security ID: 92210H105 Meeting Date: APR 30, 2013 Meeting Type: Annual Record Date: MAR 01, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lee Adrean For For Management 1.2 Elect Director Lori A. Beer For For Management 1.3 Elect Director Gary Lauer For For Management 1.4 Elect Director Thomas Ryan For Withhold Management 2 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management WELLCARE HEALTH PLANS, INC. Ticker: WCG Security ID: 94946T106 Meeting Date: MAY 22, 2013 Meeting Type: Annual Record Date: MAR 25, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Carol J. Burt For For Management 1b Elect Director Roel C. Campos For For Management 1c Elect Director Alec Cunningham For For Management 1d Elect Director David J. Gallitano For For Management 1e Elect Director D. Robert Graham For For Management 1f Elect Director Kevin F. Hickey For For Management 1g Elect Director Christian P. Michalik For For Management 1h Elect Director Glenn D. Steele, Jr. For For Management 1i Elect Director William L. Trubeck For For Management 1j Elect Director Paul E. Weaver For For Management 2 Approve Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation WHOLE FOODS MARKET, INC. Ticker: WFM Security ID: 966837106 Meeting Date: MAR 15, 2013 Meeting Type: Annual Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John Elstrott For For Management 1.2 Elect Director Gabrielle Greene For Withhold Management 1.3 Elect Director Shahid 'Hass' Hassan For For Management 1.4 Elect Director Stephanie Kugelman For For Management 1.5 Elect Director John Mackey For For Management 1.6 Elect Director Walter Robb For For Management 1.7 Elect Director Jonathan Seiffer For For Management 1.8 Elect Director Morris 'Mo' Siegel For Withhold Management 1.9 Elect Director Jonathan Sokoloff For Withhold Management 1.10 Elect Director Ralph Sorenson For Withhold Management 1.11 Elect Director William 'Kip' Tindell, For For Management III 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation 4 Amend Omnibus Stock Plan For Against Management 5 Report on Adopting Extended Producer Against Against Shareholder Responsibility Policy 6 Require Independent Board Chairman Against Against Shareholder WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: FEB 22, 2013 Meeting Type: Special Record Date: JAN 15, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Remove Director Kazuo Okada For For Management 2 Adjourn Meeting For For Management WYNN RESORTS, LIMITED Ticker: WYNN Security ID: 983134107 Meeting Date: MAY 07, 2013 Meeting Type: Annual Record Date: MAR 13, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ray R. Irani For Withhold Management 1.2 Elect Director Alvin V. Shoemaker For Withhold Management 1.3 Elect Director D. Boone Wayson For Withhold Management 1.4 Elect Director Stephen A. Wynn For For Management 2 Ratify Auditors For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: August 19, 2013
